Citation Nr: 0730861	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Lincoln, Nebraska, 
(hereinafter RO).

On March 10, 2006, the Board issued a decision which, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for tinnitus.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2007, the Court 
granted a Joint Motion for a Partial Remand (Joint Motion), 
and remanded the claim for additional evidentiary development 
with subsequent review and consideration by the Board.

As will be further discussed herein, although VA computer 
records have been updated to show that the veteran is 
currently being represented by the private attorney listed on 
the cover page of this remand; the Board notes that 
technically, VA has not yet received a VA Form 21-22a 
specifically appointing this attorney as the currently 
designated representative, nor revoking the POA still of 
record in favor of the Missouri Veterans Commission.  Since 
the case is being remanded, the Board will request that such 
administrative action be undertaken.

Along with this Remand, the Board has issued an Order to 
Vacate its prior decision dated March 10, 2006, to the extent 
that entitlement to service connection for tinnitus was 
denied therein.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The veteran is seeking service connection for tinnitus.  

In a Joint Motion issued in June 2007, the parties agreed 
that the portion of the Board's March 2006 decision denying 
service connection for tinnitus must be vacated and remanded 
in accordance with the duty to assist and so that the Board 
could provide adequate reasons and bases for findings 
pertaining to the appellant's statements regarding the date 
of onset of his tinnitus.  It was so ordered by the Court in 
July 2007.

The Joint Motion discussed in detail a September 2003 VA 
examination report in which the examiner recorded the 
veteran's statements to the effect that the onset of his 
tinnitus was 1988, and ultimately opined that tinnitus was 
not at least as likely as not related to service, based 
partially on this information.  However, in the Joint Motion, 
it was noted that on the veteran's original application form 
for VA compensation filed in March 2003, he reported that 
tinnitus began in October 1973 and was never treated.  

After the September 2003 examination, the veteran submitted a 
February 2004 Notice of Disagreement in which he: (1) 
mentioned that he did not recall telling the VA examiner that 
the onset of his tinnitus was in 1988; and (2) explained that 
tinnitus had been problematic since his active duty period.  
Thereafter, the VA examiner who had conducted the 2003 
examination provided an addendum in which she again opined 
that tinnitus was not related to service and again in part 
noted that she relied on the veteran's original account (as 
given in 2003) to the effect that his tinnitus began in 1998 
in rendering this second opinion.  

In the Joint Motion, it was determined that the July 2004 
opinion, upon which the Board relied on at least in part as 
supporting the denial of the tinnitus claim in March 2006, 
was inadequate because "the examiner based her opinion on 
the earlier history on circular reasons" and failed to 
address the appellant's contention in his original 
application that his tinnitus began in 1973.  The parties 
agreed that the Board's reliance on the July 2004 VA 
examination report and opinion provided therein was not in 
compliance with the duty to assist and that the claim should 
be remanded in order for the appellant to be afforded an 
adequate VA examination pursuant to 38 U.S.C.A. § 5103(A)(d) 
and 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is remanded for the following action:

1.  The RO is requested to send the 
veteran a VA Form 21-22a for completion, 
pursuant to his apparent appointment of 
private attorney, Michael R. Viterna, as 
his current representative.  The veteran 
should be issued correspondence; (a) 
informing him that technically, in the 
absence of the receipt of the 
aforementioned form by VA to this point, 
Missouri Veterans Commission, remains the 
representative of record, and (b) 
notifying him that the POA of record in 
favor of Missouri Veterans Commission 
must be revoked in conjunction with 
filing VA Form 21-22a appointing the new 
representative (private attorney).  

2.  The veteran must be afforded a VA 
examination to determine the current 
existence and etiology of claimed 
tinnitus.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's history of acoustic trauma in 
service and post-service should be 
reported, as well as the type and extent 
of any hearing protection worn during 
service and post-service.  His primary 
MOS/duties in service should be reported 
as well as his post-service industrial 
and recreational activities.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner 
should specifically consider and discuss 
the history presented by the veteran to 
the effect that tinnitus had its 
onset/has been problematic since he was 
in service in October 1973, and that 
during service his primary specialty was 
as an aircraft maintenance specialist.  
(The VA examiner is notified that the 
July 2004 VA examination findings were 
determined to be inadequate at least in 
part because of a failure to address the 
appellant's contentions that his tinnitus 
began/was symptomatic in 1973).

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether tinnitus is at 
least as likely as not related to the 
veteran's period of military service, or 
to any incident therein, to include as 
due to noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then re-adjudicate the 
veteran's claim of entitlement to service 
connection for tinnitus, including 
consideration of all of the additional 
evidence received since the August 2004 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

